Title: [Diary entry: 4 March 1786]
From: Washington, George
To: 

Saturday 4th. Thermometer at  in the Morng.— at Noon—30 and at Night. The Wind blew hard all last Night at No. West, and it was as cold this Morning as at any time this winter; but not havg. the thermometer to apply to, I could only judge from appearances, & my own feelings. After breakfast Colo. Fitzgerald and myself set off on our return home, & parted at 4 Mile Run. About half after four I got to Mount Vernon, where Mrs. Washington, Nelly, and little Washington had just arrived—as also Mr. Shaw from Dumfries.